Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered March 27, 1984, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that prosecutorial misconduct during summation deprived him of a fair trial. We do not agree. While some of the prosecutor’s comments in referring to the defendant warrant criticism, they were not prejudicial when viewed in the light of the overwhelming evidence against him (cf., People v Galloway, 54 NY2d 396, 401; People v Brosnan, 32 NY2d 254, 262; People v Kingston, 8 NY2d 384; People v Roopchand, 107 AD2d 35, 36, affd 65 NY2d 837).
We have considered the defendant’s remaining contention and find it to be without merit. Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.